SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Elena Spina appeals from a judgment entered in the United States District Court for the Southern District of New York (Duffy, /.) on October 29, 2003, granting defendants’ motion for summary judgment and dismissing Spina’s complaint. We assume that the parties are familiar with the facts, the procedural context, and the specification of the issues on appeal.
This Court reviews the district court’s grant of summary judgment de novo. See Young v. County of Fulton, 160 F.3d 899, 902 (2d Cir.1998). In doing so, this Court is required to construe the evidence in the light most favorable to the non-moving party and to draw all reasonable inferences in its favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir.1998). Summary judgment is appropriate only where “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c).
Upon an independent evaluation of the record, we conclude that summary judgment was appropriate, substantially for the reasons stated by the district court.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.